Ewing, C. J.
We are all satisfied that the indictment must be quashed. As the law stood, at the time of Sharp’s case, all the jurors were required to be sworn, except such as were of the people called quakers, who by statute were entitled to take an affirmation; and the point decided in that case is that the grand juror who takes the affirmation must be shewn on the indictment or caption to be within the exception. The same principle was decided in The State v. Harris, and in the recent case of The State v. Vanarsdalen. The difference of phraseology between the statutes of 1728 and 1799 is that the former allows the affirmation to quakers only, the latter extends it to all persons who allege themselves to be conscientiously scrupulous of taking an oath. This difference does not affect the principle ruled in these cases, all of which are direct authority.
Indictment quashed.